Citation Nr: 0027964	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefit sought on 
appeal.   
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected schizophrenia is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 9203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

The veteran's schizophrenia is evaluated as 50 percent 
disabling, under 38 C.F.R. § 4.130, Diagnostic Code 9203.  
Under that code, a 50 percent evaluation may be assigned with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203.

The Board has reviewed the record of clinical evidence, which 
includes various service, VA and private medical records 
reflecting psychiatric treatment during and after service, 
most recently in the 1990's during the period from August 
1998 through April 1999.  The veteran has undergone a number 
of VA psychiatric examinations since 1970, including most 
recently in December 1998.  The evidence also includes a 
January 1988 letter from the U.S. Postal Service, which told 
the veteran that he had been tentatively found to be 
medically unable to perform the position of mail-handler, due 
to emotional disorders.  The record also includes the  
transcript from hearing testimony at a September 1999 
hearing.  

In light of the reasoning set forth below, the Board is of 
the opinion that a disability evaluation of 100 percent is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9203.  A 
review of the medical evidence and the opinions expressed by 
psychiatric examiners adequately support that finding.

Recent VA clinical records show that the veteran was seen 
early in August 1998 for complaints of uncontrolled episodes 
of sadness, which were occurring four times a week and 
usually related to episodes similar to flashbacks concerning 
Vietnam or previous psychiatric hospitalizations.  At that 
time the diagnosis was PTSD, recurrent, and major depressive 
episode, recurrent; and the global assessment of functioning 
(GAF) score was 55.  

Subsequent clinical records show that the veteran was 
hospitalized in October 1998 after losing self-control at the 
mental health clinic, and security was called to bring him 
under control.  At the time of admission he was very tearful, 
and reported that he had been unable to finish an examination 
earlier that day due to poor concentration and memory.  He 
had a sense that he would fail in his school program and came 
to the hospital for admission because he was afraid of what 
he might do on the outside.  During hospitalization he 
reported that medication helped until about mid-day when he 
would feel depressed and had no energy; and his concentration 
goes down and he was unable to function.  He stated that he 
thought people were out to hurt him, and that he had bad 
breath and was rotting inside.  He reported having an 
increased number of flash backs of Vietnam.  He reported that 
he had left his class because he was tearful and did not want 
to bother other students.  He "lost it" when he came to ask 
for medication and was told to come back the next day.  
During the veteran's hospitalization, the veteran was 
observed walking the hallways but no peer interaction was 
observed by one examiner during his tour.  The veteran was 
noted to have a flat, blunted affect with no spontaneity in 
conversation.  The assessment during hospitalization included 
that he was depressed, and had paranoid ideation and 
olfactory hallucination.  The veteran was discharged on the 
third day.  At that time, the diagnosis was PTSD, depression, 
rule out psychosis.

The report of a December 1998 VA examination noted that the 
veteran was hospitalized two months before for three days, 
because of an exacerbation of his auditory hallucinations and 
depression.  He had been in the midst of a rehabilitation 
attempt to go through a computer training program.  He 
recognized that he was having difficulties in performing at 
school and the university was now going to try to accommodate 
him by his taking easier courses.  The veteran related that 
he had had multiple psychiatric hospitalizations since his 
first break, which occurred when he was in Vietnam during 
service.  He reported that inservice treatment included 
experimental drugs.  He reported that he had a "very limited 
and marginal history of actually no gainful employment over 
the years."  He reported that he had been married three 
times, and had very little social life at the present time, 
other than going to church on Sundays.  His current 
relationship with his wife was marred by the fact that he 
suffered from sexual dysfunction.  He reported that he was 
recently put on Serzone, suggesting that he was experiencing 
depression, which he confirmed.  He denied any suicidal 
attempts, although he reported that in the past he once 
thought about cutting himself.  He denied a history of 
alcohol or drug abuse, or a family history of mental illness.

On examination, he had diminished psychomotor activity; and 
spoke softly and spoke when spoken to.  In the midst of the 
interview, he started talking to himself and mumbling.  When 
asked, he confirmed that he was hearing voices, and admitted 
that he heard voices that give him commands of doing things 
to harm others,  including his wife.  But he reported that he 
recognized that he had been on Risperdal, that he was able to 
disregard the voices, but that they did interfere in the 
midst of any interaction like they did presently.  The 
examiner noted that the veteran expressed what also appeared 
to the examiner to be somatic delusions, as shown by the 
veteran talking about having some bad breath, which was 
undetectable to the examiner.  The veteran also reported  
that he had something visible on his face that would make him 
appear weird.  The examiner stated that this was some form of 
body image distortion, suggesting a somatic delusion.  The 
veteran denied any commands presently to kill himself and 
stated that the voices faded away, and would come and go.  

With respect to sensorium, the examiner found that the 
veteran was alert, however, his attention did not have a 
sustained pattern; with short tasks of attention he did 
alright, but over a period of time he tended to shift focus.  
His concentration, tested by digit span backwards, was poor, 
which the examiner noted would cause a problem with any 
studies.  The examiner noted that the veteran's problem-
solving was reasonably good and there was abstraction still 
present in both proverbs and analogous interpretation.  The 
examiner noted that the veteran tended to become referential, 
consistent with the diagnosis of paranoid schizophrenia.  The 
veteran's  font of information was preserved, and his 
judgment and insight was that he had depression and paranoia.  
The examiner opined that presently the paranoia seemed to be 
in abeyance as the veteran had no delusional system active 
probably because  of the medication, but that, nevertheless, 
the veteran was struggling with auditory hallucinations in 
which he is told that "they" are going to get him.  The 
veteran reported that he had very little contact with his 
family.  The examination report contains a diagnosis of 
paranoid schizophrenia, chronic.  The global assessment of 
functioning (GAF) score was 45, and last year, 35.

Recent VA clinical records from December 1998 through May 
1999 shows complaints and symptoms including somatic delusion 
and flashbacks, impairment of judgment, and tearfulness.  He 
reported in April 1999 that he was unable to function in 
school and became extremely upset.  The veteran admitted to 
having hallucinations.  That month he also reported that his 
mood was good and that he slept well with oxazepam.  He 
reported manifesting fewer voices and less paranoia. He 
continued to live at home with his wife, and was able to 
tolerate the situation.  In May 1999, he reported that he was 
doing well with his medication.  The clinical note shows that 
his affect was brighter and he reported less paranoia and 
delusions.  These records show that the veteran continued to 
take medication for his psychiatric disorder. 

During his September 1999 hearing, the veteran testified that 
he had been working and doing fine for a long time, but that 
due to his psychiatric symptoms, he stopped working one and 
one-half years before.

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for the veteran's service-connected schizophrenia.  
In this regard, the Board has taken careful note of the 
recent examination report and other clinical evidence 
discussed above.  These reports show that the veteran was 
struggling with auditory hallucinations in which he is told 
that "they" are going to get him.  During his last 
examination in December 1998, the veteran reported that he 
had very little contact with his family.  His psychiatric 
disorder is manifested by symptoms including fleeting 
suicidal ideation, depression, decreased concentration, crowd 
avoidance, and uncontrolled episodes of sadness with 
tearfulness, as well as episodes of flashbacks of Vietnam.  
He also has feelings of failure and hopelessness.  The record 
shows that his ability to have relationships with people and 
to obtain or retain employment has suffered severe 
impairment.

The symptoms due to his psychiatric disorder described more 
fully above have resulted in distress and impairment in 
social, occupational, and other important areas of life 
functioning.  The most recently assigned GAF score for the 
veteran's  schizophrenia disability was "45, and last year, 
35," which was assigned during the veteran's VA psychiatric 
examination in December 1998.  A GAF score of 35 for the 
veteran's schizophrenia reflects some impairment in reality 
testing or communication or major impairment in several 
areas, such as work, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work, and is failing at school).  A GAF 
score of 45 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

As indicated above, these symptoms have been shown to result 
in severe impairment in social relationships and in his 
ability to obtain and retain employment.  It is apparent from 
the record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his 
schizophrenia symptoms.  Thus on review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the total clinical record and resolving any 
remaining reasonable doubt in the appellant's favor, a 100 
percent evaluation is assigned.


ORDER

A 100 percent rating for schizophrenia, is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals



 

